 


110 HRES 621 IH: Recognizing the community development block grant program of the Department of Housing and Urban Development, and its role as the Nation’s largest and most visible source of financial assistance to support State- and local government-directed neighborhood revitalization, housing rehabilitation, and economic development activities.
U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 621 
IN THE HOUSE OF REPRESENTATIVES 
 
August 3, 2007 
Ms. Waters submitted the following resolution; which was referred to the Committee on Financial Services 
 
RESOLUTION 
Recognizing the community development block grant program of the Department of Housing and Urban Development, and its role as the Nation’s largest and most visible source of financial assistance to support State- and local government-directed neighborhood revitalization, housing rehabilitation, and economic development activities. 
 
 
Whereas the community development block grant program (known as the CDBG program) was established by title I of the Housing and Community Development Act of 1974; 
Whereas the Congress has required that each State and entitlement community receiving CDBG funds allocate 70 percent of such funds to activities that primarily benefit low- and moderate-income persons; 
Whereas in 2005— 
(1)there were 37,000,000 people in the United States living in poverty; 
(2)the poverty rate (the percentage of the total population of the United States living in poverty) was 12.6 percent, but the poverty rate for African-Americans was 24.9 percent (9,200,000 persons) and for Hispanics was 21.8 percent (9,400,000 persons); 
(3)12,300,000 children (17.1 percent) were living in poverty; and 
(4)the poverty rate of persons 65 years of age or older was 10.1 percent (3,600,000 persons); 
Whereas the incidence of poverty is more highly concentrated in some areas of the United States than in others; within metropolitan areas, the incidence of poverty in central city areas is about twice as high as in suburban areas, 17.0 percent compared to 9.3 percent, respectively, in 2005; 
Whereas the CDBG program has been responsible for eliminating and preventing slums and blight and for reducing poverty and crime in our Nation’s communities; 
Whereas the CDBG program has met urgent community development needs where existing conditions posed a serious or immediate threat to the public; 
Whereas the CDBG program has been used to meet the urgent threat resulting from Hurricanes Katrina and Rita; 
Whereas despite a decline in funding for the CDBG program from $4,400,000,000 for fiscal year 2001 to $3,700,000,000 for fiscal year 2006, thereby placing a major burden on communities with high incidences of poverty to utilize CDBG funds to meet the needs of low- and moderate-income persons, it is particularly important that States and entitlement communities receiving CDBG funds continue to fund projects that alleviate poverty; and 
Whereas funds provided by the CDBG program are essential to States and entitlement communities for carrying out activities that reduce poverty, yet in the past two years more than 5,000,000 low- and moderate-income persons have been adversely impacted by significant reductions in services as a result of cuts in CDBG funding: Now therefore, be it 
 
That the House of Representatives— 
(1)fully supports the goals of the community development block grant program of the Department of Housing and Urban Development; 
(2)recognizes the importance of the community development block grant program in reducing poverty and strengthening communities in the United States; and 
(3)as part of the Congress’s dedication to continued efforts on the part of States and entitlement communities to make further reductions in poverty, strongly urges such entities to review their allocations of CDBG funds to ensure that special emphasis is placed on using such funds to eliminate poverty. 
 
